Citation Nr: 1027480	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from April 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas.  This 
claim was previously remanded by the Board in June 2008 for 
further evidentiary development.  

In January 2007 and October 2007, the Veteran expressed his 
desire for a Board hearing in Washington, DC.  However, the 
Veteran notified VA in January 2008 that he was withdrawing his 
request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's history of asbestosis has been manifested by, 
at its worst, Forced Vital Capacity (FVC) of 73 percent predicted 
and a Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 116; it has not been 
manifested by FVC of 50-64 percent or DLCO (SB) of 40 to 45 
percent predicted.  

2.  In December 2008, the Veteran's diagnosis was changed from 
pulmonary asbestosis to status post pulmonary asbestosis.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability rating in excess of 30 percent for asbestosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6833 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

The Veteran's claim arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in June 2003, 
June 2006 and December 2008, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment with 
VA.  VA also attempted to obtain Social Security Administration 
(SSA) records for the Veteran, only to learn that there are no 
SSA records available for the Veteran.  Significantly, neither 
the Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

Diagnostic Codes 6825 through 6833 are rated under the General 
Rating Formula for Interstitial Lung Disease.  The interstitial 
lung diseases include Diagnostic Code 6825 (diffuse interstitial 
fibrosis, i.e., interstitial pneumonitis, fibrosing alveolitis), 
Diagnostic Code 6826 (desquamative interstitial pneumonitis), 
Diagnostic Code 6827 (pulmonary alveolar proteinosis), Diagnostic 
Code 6828 (eosinophilic granuloma of lung), Diagnostic Code 6829 
(drug-induced pulmonary pneumonitis and fibrosis), Diagnostic 
Code 6830 (radiation-induced pulmonary pneumonitis and fibrosis), 
Diagnostic Code 6831 (hypersensitivity pneumonitis, i.e., 
extrinsic allergic alveolitis), Diagnostic Code 6832  
(pneumoconiosis, i.e., silicosis, anthracosis, etc.), and 
Diagnostic Code 6833 (asbestosis). 

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides that Forced Vital 
Capacity (FVC) of 75- to 80-percent predicted value, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is 
rated 10 percent disabling.  FVC of 65- to 74-percent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent 
disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, is rated 60 percent disabling.  FVC less than 50 
percent of predicted value, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, or; 
requires outpatient oxygen therapy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97.

Facts and Analysis

The Veteran contends that he is entitled to an initial disability 
rating in excess of 30 percent for his service-connected 
asbestosis.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's asbestosis has 
been no more than 30 percent disabling at any point during the 
pendency of the claim.  As such, the claim is denied. 

The Veteran was granted service connection for asbestosis in the 
appealed July 2003 rating decision.  A disability rating of 30 
percent was assigned under Diagnostic Code 6833, effective as of 
September 9, 2002.  The Veteran appealed this decision, 
contending that he was entitled to a higher disability rating.  
This claim was previously remanded by the Board in June 2008 so 
that the Veteran could be scheduled for a more current VA 
examination.  

Upon filing his original claim, the Veteran was afforded a VA 
examination in June 2003.  Examination revealed breath sounds to 
be decreased with scattered mild wheezes. The lungs were 
interpreted to be otherwise clear.  Pulmonary Function Testing 
(PFT) revealed an FVC of 73 percent predicted and a DLCO (SB) of 
118.  The examiner diagnosed the Veteran with mild pulmonary 
asbestosis with a history of probable exposure as a jet engine 
mechanic.  

The Veteran was afforded an additional VA respiratory examination 
in June 2006.  The Veteran reported using an albuterol inhaler to 
treat his disability. He also reported having a moderate cough.  
The Veteran reported that he quit working in 2001 because he 
injured his back and his neck.  He also reported that he did not 
exercise, but this was noted to be because of the Veteran's back 
and neck and not because of shortness of breath.  A computed 
tomography (CT) scan of the chest was taken, revealing minimal 
ground glass opacity in the lingula that may represent sequela of 
prior inflammatory disease or subsegmental atelectasis.  There 
was also evidence of a right thyroid lobe hypodense lesion.  The 
examiner noted that there was no evidence of asbestosis seen on 
the CT scan.  The examiner diagnosed the Veteran with 
questionable asbestosis, and concluded that the severity of the 
Veteran's lung disease appeared to be rather mild.  A PFT was 
subsequently performed, revealing a FVC of 79 percent predicted 
and a DLCO of 116.  The examiner concluded that this evidence a 
mild obstruction with increased diffusion that was suggestive of 
asthma.  A VA outpatient treatment record from March 2007 also 
assigned a diagnosis of asthma that was exacerbated by 
bronchitis.  

A VA PFT was performed in August 2008, and revealed a FVC of 85 
percent predicted and a DLCO of 63 percent.

The Veteran was afforded another VA examination for his 
asbestosis in December 2008.  The Veteran reported shortness of 
breath after walking 1.5 city blocks and experiencing asthmatic 
attacks weekly.  The Veteran also described difficulties 
breathing in hot environments.  However, he did not experience a 
daily cough with blood-tinged sputum and orthopnea.  The Veteran 
was being treated with Albuterol/Combivent as needed and he did 
not require the usage of outpatient oxygen therapy.  Examination 
of the lungs was deemed to be abnormal with occasional wheezes.  
PFT testing revealed an FVC of 95 percent predicted.  The 
examiner indicated that a DLCO (SB) was not performed because the 
PFT results were already sufficient to evaluate the pulmonary 
status of the Veteran.  A chest X-ray was performed, and 
interpreted to be within normal limits with no evidence of 
asbestosis.  The examiner changed the Veteran's diagnosis to 
status post pulmonary asbestosis.  The examiner concluded that 
functional impairment was that the Veteran got short of breath 
easily and that he fatigued easily.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a disability rating in excess of 30 percent 
for asbestosis at any time during the pendency of his claim.  As 
already noted, the General Rating Formula for Interstitial Lung 
Disease provides that when there is a FVC of 75- to 80-percent 
predicted value, or, DLCO (SB) is 66- to 80-percent predicted, 
then a 10 percent disability rating is assigned.  A 30 percent 
disability rating, which is where the Veteran is currently rated, 
is warranted when there is FVC of 65- to 74-percent predicted, 
or, DLCO (SB) of 56- to 65-percent predicted.  The next-higher 
disability rating of 60 percent is warranted when there is 
evidence of FVC of 50- to 64-percent predicted, or, DLCO (SB) of 
40- to 55-percent predicted, or, maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97.

According to the Veteran's June 2003 VA examination, the Veteran 
had a FVC of 73 percent and a DLCO of 116.  Upon examination, the 
Veteran had a FVC of 79 percent and a DLCO of 116.  Finally, 
according to the Veteran's December 2008 VA examination, the 
Veteran had a FVC of 95 percent predicted.  The examiner 
indicated that this represented a negative PFT.  The examiner 
indicated that further testing was not necessary because the PFT 
demonstrated the Veteran's pulmonary status.  The examiner also 
concluded that there was no evidence of asbestosis upon X-ray 
examination.  Therefore, the preponderance of the evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 30 percent at any time during the pendency of 
his claim, as there is no evidence of a FVC of 50 to 65 percent 
predicted, a DLCO of 40 to 55 percent predicted, or a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiovascular limitation.  Furthermore, the Veteran's most 
recent VA examination reveals that he would not be entitled to a 
compensable disability rating under Diagnostic Code 6833, let 
alone a disability rating of 60 percent.  As such, the 
preponderance of the evidence of record is against the Veteran's 
claim for an increased disability rating.  

Furthermore, the May 2003 VA examiner concluded that the Veteran 
suffered from mild pulmonary asbestosis.  The June 2006 VA 
examiner also concluded that the Veteran suffered from mild lung 
disease with questionable asbestosis.  PFT results in August 2008 
were consistent with a 30 percent rating (i.e. DLCO was 63 
percent predicted).  Finally, the December 2008 VA examiner 
opined that the Veteran did not currently have objective evidence 
of asbestosis and that the Veteran's PFT results were essentially 
negative.  Therefore, the evidence has consistently demonstrated 
that the Veteran is not entitled to a disability rating in excess 
of 30 percent for his service-connected asbestosis.  

The Board recognizes that the Veteran believes he is entitled to 
a higher disability rating for his service-connected asbestosis.  
The Veteran indicated in his June 2007 appeal to the Board that 
his condition was gradually deteriorating and that he had days 
when he could not get up and go.  However, while the Board has 
considered this evidence, it does not find it persuasive in this 
case.  The objective medical evidence of record actually 
demonstrates an improvement in the Veteran's overall condition, 
with chest X-rays and PFT results being interpreted to be normal.  
As such, the Board finds that the objective evidence of improving 
symptomatology is more persuasive than the Veteran's subjective 
reports.  

The Board has considered the issues raised by the Court in 
Fenderson, i.e. whether staged ratings should be assigned.  The 
Board concludes, as noted above, that the Veteran's asbestosis 
did not significantly change and a uniform rating (30 percent) is 
appropriate in this case. 

As a final matter, the Board notes that a higher disability 
rating is warranted when there is evidence of maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  See 38 C.F.R. § 4.97.  The 
Veteran's December 2008 VA examination did not indicate the 
Veteran's maximum exercise capacity.  However, the Veteran was 
not prejudiced by this fact, since the VA examiner specifically 
concluded that the Veteran's PFT findings sufficiently 
represented the pulmonary status of the Veteran.  Therefore, an 
additional remand is not necessary.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability rating in excess of 30 percent for asbestosis must be 
denied.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for asbestosis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


